VANDE WALLE, Chief Justice,
concurring in the result.
[¶ 40] I concur in the result reached by the majority opinion. However, to the extent that the majority opinion may appear to hold the filing of a notice of appeal is necessarily governed by our decision in Carlson v. Workforce Safety & Ins., 2009 ND 87, 765 N.W.2d 691, I do not join the majority opinion. In Carlson, we held a petition for reconsideration of a Workforce Safety & Insurance decision was void because the petition was filed by attorneys not authorized to practice law in North Dakota. A petition for reconsideration, as our opinion notes at ¶ 14, “must state the alleged errors in the notice of decision and the relief sought and may be accompanied by additional evidence.” See also N.D.C.C. '§ 28-32-40(3) which specifies that with- the petition for reconsideration there must be “a statement of the specific grounds upon which relief is requested or a statement of any further showing to be made in the proceeding. . The petition must- also state whether a rehearing is requested. The petition and any state*323ment shall be considered a part of the record in the proceeding.” Clearly, a petition for reconsideration is a service not protected by the safe harbor provision in the Rules of Professional Conduct because a non-lawyer in North Dakota could not provide that service.
[¶ 41] Nor am I convinced that the decision in Wetzel v. Schlenvogt, 2005 ND 190, 705 N.W.2d 836, necessarily governs this decision. In Wetzel, a petition for a disorderly conduct restraining order was filed for a corporation by a non-attorney. Here, there is no doubt that Fidler signed the notice of appeal in the capacity of Blume’s attorney. However, I do not construe the safe harbor provision of N.D.R. Prof. Conduct 5.5(b)(5) to mean that an attorney who is not licensed in North Dakota is not acting as an attorney for the corporation, but rather to allow that attorney to perform a service that a non-lawyer could provide without engaging in the unauthorized practice of law.
[¶42] In this case, we are concerned with the requirement for a rather simple notice of appeal which, under the ádminis-trative'rules, a non-lawyer may file. However, as the majority opinion notes at ¶ 19, the person filing the appeal went beyond what was required; the notice of appeal is more like a petition for reconsideration and therefore the preparer provided a service that I agree is akin to a petition for reconsideration, a service that a non-lawyer in North Dakota could not provide. For that reason I agree the safe harbor provision in N.D.R. Prof. Conduct 5.5(b)(5) does not apply.
[¶ 43] THOMAS E. MERRICK, D.J., concurs.